           Case 1:19-cv-00426-DCN Document 24 Filed 03/19/20 Page 1 of 2




LAWRENCE G. WASDEN
ATTORNEY GENERAL OF IDAHO

STEVEN L. OLSEN, ISB # 3586
Chief of Civil Litigation

BRIAN V. CHURCH, ISB # 9391
CYNTHIA YEE-WALLACE, ISB # 6793
Deputy Attorneys General
Civil Litigation Division
PO Box 83720
Boise, Idaho 83720-0010
Telephone: (208) 334-2400
Facsimile: (208) 854-8073
Email: brian.church@ag.idaho.gov
Email: cynthia.wallace@ag.idaho.gov

Attorneys for Defendant
Idaho Department of Health and Welfare

                                    UNITED STATES DISTRICT COURT

                                              DISTRICT OF IDAHO

     ALMA ROSALES,                                               Case No. 1:19-cv-00426-DCN
                                Plaintiff
                                                                 RESPONSE TO PLAINTIFFS’
              v.                                                 MOTION FOR DEFAULT
                                                                 JUDGMENT [Dkt. 22]
     IDAHO DEPARTMENT OF
     HEALTH AND WELFARE, et al.,
                   Defendants.

         The plaintiff, Ms. Rosales1, has filed a motion for default judgment against the

Department, claiming it has not answered her complaint in a timely manner. Her motion should

be denied. First, it appears that Ms. Rosales was unaware that the Court granted the


1
  The Department’s attorney brings to the Court’s attention that the motion [dkt. 22] and the opposition [dkt. 23]
have been signed, “Raul Mendez [per or for] Alma Rosales.” It appears that there may be confusion by the plaintiff
regarding who can represent her in federal court. In federal court, 28 U.S.C. § 1654 requires Ms. Rosales to proceed
pro se or be represented by counsel. The civil rules require her as a pro se plaintiff to sign the pleading. Fed. R. Civ.
P. 11. See Vanzant v. Wilcox, 2018 WL 4762115 (D. Idaho Oct. 2, 2018) (addressing document signed by the pro se
plaintiff’s mother). The confusion likely arises because in food stamp fair hearings, the participant can be
represented by a non-lawyer, such as friend, relative, or other spokesperson. See 7 C.F.R. § 273.15(f).


RESPONSE TO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT [Dkt. 22] – 1 of 2
         Case 1:19-cv-00426-DCN Document 24 Filed 03/19/20 Page 2 of 2




Department’s request for an extension and ordered the Department respond to the Complaint no

later than April 30, 2020. [Dkt. 21]. Second, the motion should also be denied because Ms.

Rosales has not yet received a default per Rule 55(a). Fed. R. Civ. P. 55; see Paddock v. Ballou,

2018 WL 1902678 (D. Idaho April 20, 2018).

       DATED: March 19, 2020


                                                           STATE OF IDAHO
                                                           OFFICE OF THE ATTORNEY GENERAL


                                                     By:      /s/ Brian V. Church
                                                           BRIAN V. CHURCH
                                                           Deputy Attorney General



                                 CERTIFICATE OF SERVICE

       I certify that on March 19, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system.

       I also certify that on March 19, 2020, I caused to be served the foregoing on the
following non-CM/ECF registered participants by the following methods

       Via first class mail, postage prepaid, addressed as follows:

               Alma Rosales
               2712 N. Goldeneye Way
               Meridian, ID 83646


                                                     By:      /s/ Brian V. Church
                                                              BRIAN V. CHURCH
                                                              Deputy Attorney General




RESPONSE TO PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT [Dkt. 22] – 2 of 2
